DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species E in the reply filed on January 6, 2021 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: paragraph 0001 needs to update the patent number of application 13/488,214.  Appropriate correction is required. 

Claim Objections
Claim 14 is objected to because of the following informalities:  “wherein expanding the expandable structure” should be amended to read “wherein the expanding of the expandable structure” in order to provide proper antecedence to the method step in claim one.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,883,907.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and Patent ‘907 both require a method comprising positioning an expandable structure in a patient's uterine cavity, the expandable structure comprising a portion of an energy application system for delivering ablation energy to uterine tissue; expanding the expandable structure within the uterine cavity; introducing a gas into the uterine cavity exterior of expandable structure expanded within the uterine cavity; introducing a gas into the expandable structure as the expandable structure expands; monitoring parameter of the gas introduced into the expandable structure as the expandable structure expands; monitoring a parameter of the gas introduced into the uterine cavity exterior of the expandable structure as the expandable structure expands; and determining whether the uterine cavity is perforated or non-perforated based on the parameter of the gas introduced into the expandable structure and the monitored parameter of the gas introduced into the uterine cavity exterior of the expandable structure, wherein the gas parameter determines whether the uterine cavity is perforated.  Claim 3 of patent ‘907 recites that an additional monitored parameter of the gas introduced into the expandable structure of the uterine cavity is a gas flow rate or change in the gas flow rate.  It would have been obvious to one of ordinary skill in the .

Allowable Subject Matter
 Claims 1-15 would be allowable if the double patenting rejection and claim objection were overcome through either amendment and/or filing of a terminal disclaimer.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480.  The examiner can normally be reached on Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMANTHA M GOOD/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794